On July 6, 1976 the Court of Appeals modified the order of this court (People v Consolazio, 47 AD2d 863) and remitted the case to this court with directions to dismiss the appeal taken by the People from (1) two trial orders of dismissal made orally in the County Court, Nassau County, on October 16, 1973 and October 17, 1973, respectively, and (2) a written trial order of dismissal of the same court, entered on January 10, 1975. Accordingly, the appeal taken by the People from the said trial orders of dismissal is dismissed. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Rabin, JJ., concur.